[keysightlogoa11.gif]
*** Confidential treatment has been requested with respect to certain portions
of this Agreement. Omitted portions have been filed separately with the
Securities and Exchange Commission.


 
 
ANT76


EXHIBIT 10.1


AMENDMENT #4 TO EMG AUTHORIZED TECHNOLOGY PARTNER AGREEMENT# ANT76
By and between
ELECTRO RENT CORPORATION
And
KEYSIGHT TECHNOLOGIES, INC.
WITH AN EFFECTIVE DATE OF JUNE 1, 2014


EMG Authorized Technology Partner Agreement #ANT76 between Electro Rent
Corporation (“Reseller”) and Keysight Technologies, Inc. (“Keysight”) is hereby
amended as follows:
1.
The following Conformance Test and Design Verification Products (Revenue
Management Units-identified below), are hereby removed from the Agreement
effective January 10, 2015.

a.
[***]

b.
[***]

c.
[***]

d.
[***]

e.
[***]

f.
[***]





ALL OTHER TERMS AND CONDITIONS OF AGREEMENT #ANT76
REMAIN UNCHANGED AND ARE IN FULL FORCE AND EFFECT




Effective this 10th day of January, 2015




ELECTRO RENT CORPORATION
 
KEYSIGHT TECHNOLOGIES, INC.
/s/ Steve Markheim
 
/s/ David Propp
Authorized Signature
 
Authorized Signature
Steve Markheim
 
David Propp
Name
 
Name
President
 
Americas Contracts Manager
Title
 
Title
6060 Supelveda Blvd
 
9780 S Meridian Blvd
Van Nuys, CA 91411
 
Englewood, CO 80112
Address
 
Address




[***] - Confidential portions of this document denoted by [***] have been
redacted and filed separately with the Securities and Exchange Commission.


 
 
Page 1/1